        Case 1:19-cr-10459-RWZ Document 1084 Filed 07/01/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                     CRIMINAL ACTION NO. 19-CR-10459-RWZ-7


                             UNITED STATES OF AMERICA

                                             v.

                             GREGORY PEGUERO-COLON


                               MEMORANDUM & ORDER

                                      JULY 1, 2020


ZOBEL, S.D.J.

        Defendant Gregory Peguero-Colon is charged in an indictment with conspiracy to

conduct enterprise affairs through a pattern of racketeering activity (“RICO”) in violation

of 18 U.S.C. § 1962(d). The Magistrate Judge issued a detention order following the

defendant’s detention hearing. Docket # 308. On January 7, 2020, defendant filed a

Motion for Revocation of the Detention Order and Rehearing De Novo. Docket # 314.

Before completing the briefing on the motion, defendant moved for Emergency Release

from Custody Due to Changed Circumstances During Corona Virus Epidemic (Docket #

691), which the Magistrate Judge denied on April 8, 2020. Docket # 704. Defendant

now moves to Revoke the April 8, 2020 Detention Order. Docket # 705. The

government opposes. Docket # 888. A virtual hearing on the motion for revocation was

held on May 27, 2020.

   I.      Legal Standard

        Defendant moves for de novo review of the Magistrate Judge’s order pursuant to

18 U.S.C. § 3145(b). A defendant may be detained only if there exists “no condition or
         Case 1:19-cr-10459-RWZ Document 1084 Filed 07/01/20 Page 2 of 5



combination of conditions [that] will reasonably assure the appearance of the person as

required and the safety of any other person and the community.” 18 U.S.C. § 3142(e).

The government must prove risk of flight by a preponderance of the evidence. See

United States v. Reynolds, 609 F.Supp.2d 108, 110 (D. Me. 2009). It must prove

dangerousness by clear and convincing evidence. 18 U.S.C. § 3142(f)(2).

   II.      Statutory Factors

         The statute, 18 U.S.C. § 3142(g), details the criteria that governs determinations

on risk of flight and dangerousness:

   (1) The nature and circumstances of the offense charged

         Mr. Peguero-Colon is charged under 18 U.S.C. § 1962(d) for his role in the

Almighty Latin King and Queen Nation criminal enterprise (the “Latin Kings”). The

government alleges that he was the chairperson of the “Crown Council,” a part of the

Massachusetts leadership of the Latin Kings, which resolves disputes among chapters.

In his role as a leader, he allegedly also coordinated operations involving murder,

assault, witness harassment, and the distribution of controlled substances.

   (2) The weight of the evidence against the person

         At the detention hearing on December 20, 2019, the government introduced

recordings of defendant’s participation in Latin Kings leadership deliberations about

assaults and murders. It also offered evidence that defendant maintained and

distributed a list of members who had been beaten and/or expelled from the Latin Kings

for failure to comply with the organization’s rules, including individuals whom defendant

had identified as police informants from court documents. The affidavit of Special Agent

Dominic Coppo recounts information from a confidential informant that defendant had

asked for a stolen car so that he could drive to Connecticut to “shoot up” a bar
                                              2
       Case 1:19-cr-10459-RWZ Document 1084 Filed 07/01/20 Page 3 of 5



frequented by Victim 22. The defendant also allegedly offered to sell a gun without

serial numbers to a confidential witness. Further recordings demonstrate defendant’s

extensive knowledge of the Latin Kings’ drug trafficking operation in multiple cities in

Massachusetts. Defendant also participated in decisions to shield the Latin Kings’

violence and drug trafficking activity from law enforcement.

       While defendant acknowledges his presence at meetings, he argues that the

evidence does not support a finding that he coordinated violent acts. He points out that

no one on a list of members to be punished was, in fact, attacked, and claims that he

was actually a modifying force at the Latin Kings meetings. The record contains no

evidence to support defendant’s assertions.

   (3) The history and characteristics of the person

       Defendant, age 48, has had stable employment as a specialized draftsman at

Thermal Dynamics in Springfield since 2015. He has three adult children and close ties

to his father and sister. If released, he would live with his father and continue working

for Thermal Dynamics remotely. He does not have a history of drug or alcohol abuse.

Nor does he have any known physical or mental conditions.

       Mr. Peguero-Colon’s criminal history includes convictions for being a felon in

possession of a firearm, possession of controlled substances, possession of a firearm

without a permit, and malicious destruction of property.

       (4) The nature and seriousness of the danger to any person or the community

that would be posed by the person’s release

       The government argues that defendant’s position as a high-ranking member of

the Massachusetts Latin Kings requires findings of dangerousness and risk of

obstruction of justice because “inherent in the leadership position [of organized crime] is
                                             3
          Case 1:19-cr-10459-RWZ Document 1084 Filed 07/01/20 Page 4 of 5



the supervision of criminal activity that cannot be curtailed by any condition or

combination of conditions of release.” United States v. Jenkins, No. 3:17-CR-00124,

2017 WL 2985408, at *4 (M.D. Tenn. July 13, 2017) (internal citations and quotations

omitted).

   III.        Analysis

          a.     Risk of Flight

          The government has not met its burden of proof as to risk of flight. Defendant

has strong ties to his community and an employer who would make arrangements for

him to work remotely.

          b.     Dangerousness

          To refute the government’s position on dangerousness, defendant cites to United

States v. Patriarca, where the First Circuit stated that membership in a dangerous

organization is a highly relevant, but not determinative, consideration under a

dangerousness analysis. 948 F.2d 789, 795 (1st Cir. 1991). After a holistic review of

the evidence, the First Circuit upheld a district court finding that Mr. Patriarca did not

pose a danger because he no longer held the leadership role in the Mafia and had

actually fallen out of favor with members. Id. at 792. The First Circuit also noted that

the evidence against him did not include testimonial witnesses that he could threaten on

release, that he had no criminal history, and that he had bladder cancer and required

frequent hospitalization. Id. The evidence against Mr. Peguero-Colon materially differs

from the circumstances in Patriarca. The evidence showed that defendant is a valued

and influential member of the Latin Kings. It demonstrates defendant’s dedication to

uncovering the identities of confidential witnesses and marking those witnesses for

assaults. In addition, defendant has a significant criminal history and a demonstrated
                                              4
         Case 1:19-cr-10459-RWZ Document 1084 Filed 07/01/20 Page 5 of 5



willingness to violate the terms of release. Furthermore, unlike Mr. Patriarca, defendant

has no known health issues that would hinder his ability to carry out Latin Kings edicts if

released. No conditions nor any combination of conditions would reasonably assure the

safety of the community and confidential witnesses if he is released.

         c.     COVID-19

         Defendant’s health and the novel corona virus pandemic do not supersede the

findings of dangerousness and risk of obstruction of justice. Defendant is detained at

the Massachusetts Correctional Institution at Norfolk. As of June 28, 2020, there were

no positive cases of COVID-19 at Norfolk. See Comm. for Pub. Counsel Servs. v. Chief

Justice of Trial Court, 142 N.E.3d 525 (2020), Special Master’s Report app. at 19 (June

29, 2020). Defendant has no symptoms of disease and he has no known medical

conditions that would make him particularly susceptible to serious complications from

COVID-19 should he contract the virus while awaiting trial.

   IV.        Conclusion

         Defendant’s motions for revocation of the January 6, 2020 and the April 8, 2020

detention orders (Docket # # 314 and 705) are DENIED without prejudice to renewal

should a significant change in defendant’s health or conditions arise.




___ July 1, 2020______                                ___/s/ Rya W. Zobel
         DATE                                            RYA W. ZOBEL
                                                 UNITED STATES DISTRICT JUDGE




                                             5
